IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 July 14, 2008
                                No. 07-51390
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

TERESA JOY ROWELL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:07-CR-49-ALL


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Teresa Joy Rowell appeals the sentence imposed following her guilty plea
conviction for bank fraud. Rowell asserts that the sentence was imposed in a
procedurally unreasonable manner because the district court did not make any
comments at sentencing regarding the sentencing factors set forth in 18 U.S.C.
§ 3553(a). She maintains that the sentence is substantively unreasonable
because all of the § 3553(a) factors indicate that a sentence of probation, not a
sentence of imprisonment, was appropriate. She contends that probation is the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51390

only reasonable sentence because she is a middle-aged mother with no criminal
record who committed the offense because of a psychological disorder.
      When the district court exercises its “discretion to impose a sentence
within the Guideline range and states for the record that [it] is doing so, little
explanation is required.” See United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005). Although the district court could have given a better explanation of the
reasoning for its sentencing decision, the reasoning was sufficient. See Rita v.
United States, 127 S. Ct. 2456, 2469 (2007). As in Rita, the district court judge
      might have added explicitly that he had heard and considered the
      evidence and argument; that (as no one before him denied) he
      thought the Commission in the Guidelines had determined a
      sentence that was proper in the minerun of roughly similar . . .
      cases; and that he found that [the defendant’s] personal
      circumstances here were simply not different enough to warrant a
      different sentence. But context and the record make clear that this,
      or similar, reasoning, underlies the judge’s conclusion.
Id.
      Rowell acknowledges that the sentence was within the properly calculated
guidelines range. Accordingly, the sentence is presumptively reasonable. See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). To the extent Rowell
relies upon her status as a middle-aged mother to rebut the presumption of
reasonableness, this is an appeal to socioeconomic status, which is an
impermissible factor for consideration. See United States v. Peltier, 505 F.3d
389, 393 & n.13 (5th Cir. 2007), petition for cert. filed (Jan. 22, 2008) (No. 07-
8978). While a district court may consider a defendant’s psychological condition
as a reason for a below guidelines sentence, Rowell has not shown that the
district court’s refusal to impose a sentence below the guidelines range for this
reason was unreasonable. Cf. Rita, 127 S. Ct. at 2470 (rejecting claim that
defendant’s poor health made sentence of imprisonment within guidelines range
unreasonable). Rowell has not shown that her “circumstances are special




                                        2
                                No. 07-51390

enough that, in light of § 3553(a), they require a sentence lower than the
sentence the Guidelines provide.” Id.
     AFFIRMED.




                                        3